Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/17/2021, 03/29/2021 and on 04/19/2021 were filed after the mailing date of the Final Rejection on 11/18/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to RCE filed on 02/17/2021, with amendments filed on 01/19/2021.
Claims 1, 3, 10, 14, 27, and 29 have been amended. Claims 1, 10 and 27 are independent.
Claims 4, 17-26, 28 and 30 are cancelled. Claims 31-33 are new.
Claims 1-3, 5-16, 27, 29 and 31-33 are presented for examination. 
Claims 1-3, 5-16, 27, 29 and 31-33 remain pending in this application.

Response to arguments regarding 35 U.S.C. §112 Rejections
Applicant cancelled claim 4, thus obviating the rejection of the claims under 35 U.S.C. 112(d). As a result, the respective 112(d) rejections have been withdrawn.
Response to arguments regarding 35 U.S.C. §103 Rejections
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. 103 (see page 8-17 of REMARKS, filed 01/19/2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 as well as dependent claim 32 recite the functionality of charting the value within the spreadsheet in response to determining that the value exceeds the threshold. The Applicant provides that support for the amendment can be found at least at the following non-limiting sections of the Specification: [0079], [ 0090], [0120], [0121], [0174], [0175], [0192]-[0195], [0238], [0354], [0360]-[0362], and FIG. 25C (see page 7 of REMARKS filed on 19 January 2021).

Such functionality of "incorporating visual representation into a chart in response to determining that the value exceeds the threshold" is claimed in new claim 33. However, incorporating visual representation into a chart (claim 33) is not functionally same as charting the value in the spreadsheet in response to determining that the value exceeds the threshold (claim 1 and 32). Examiner does not find support for such functionality in the original specification as filed. Therefore, the amendments introduce NEW MATTER not disclosed in the original specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg et al. (hereinafter, Ginzburg, US 20130124478 A1) in view of Mendez et al. (hereinafter, Mendez, US 20160043957 A1) and in view of Non-Patent Literature to MrExcel Messaging Board (hereinafter, MrExcel, “Plotting a chart with positive only numbers”, 2003).

NOTE: The cited reference to Mendez has enabling disclosure provided in a US provisional application # 61907425 (filed on 11/22/2013), and also has foreign application priority date of 03/27/2013 (based on Doc. # 2013EP-13161502.3).

Regarding claim 1, Ginzburg discloses a method implemented by a computer system of a first device (Fig.1:105 and Fig.3b:105) for charting (Fig.9:915) streaming data (Fig.8:805A) within a spreadsheet (Fig.8:800), the method comprising:
receiving a selection of a cell within a spreadsheet at the first device (see [0125] lines 1-3 in view of Fig.9:915 and Fig.10:1000; a line chart is added with date and the calculated net page-likes; it would be inherent that one or more cells within a spreadsheet in fig. 9 are selected to create the line chart shown in 915 and in fig.10); 
receiving streaming data of a live data feed (see Fig.3a:310) from a second device (see Fig.3a:110) into the cell within the spreadsheet (see [0030]-[0043] and [0054]-[0056] in view of Fig.3a-3b; in response to data-collection request 303 from client device, Reporting Server 200 sends to Data Source 110 a request 305 to access the source data identified by data-collection request 303; Data Source 110 enables Reporting Server 200 to access and collect various kinds of live data; Reporting Server 200 requests, obtains, and accumulates source data in a continuous and/or periodic fashion; Upon receiving the snapshot spreadsheet 325 (including some or all of the data collected by Reporting Server 200 from a given data source as of a given point in time) from Reporting Server 200, Client Device 105 allows a user to access and modify 328 the snapshot spreadsheet using a spreadsheet editor; also see [0122]-[0124] in view of cells A1:C5 in Fig.8 that illustrates an exemplary snapshot spreadsheet generated by the Reporting Server 200 and received by the client/ user);
charting the value within the spreadsheet (see [0125] lines 1-3; also see Fig.9:915; a line chart is added with date and the calculated net page-likes).
Although, and as set forth above, Ginzburg discloses receiving streaming data of a live data feed from a second device into the cell within the spreadsheet (see [0030]-[0043] and [0054]-[0056] in view of Fig.3a-3b), and also discloses charting the value within the spreadsheet (see [0125] in view of Fig.9:915), Ginzburg does not explicitly disclose that such value is extracted for a parameter from the streaming data at the first device, wherein the parameter is one of: a protocol, a format, a packet rate, a packet size, or a bandwidth. Ginzburg also does not explicitly disclose determining that the value exceeds a threshold; and in response to determining that the value exceeds the threshold, charting the value within the spreadsheet.
Mendez discloses extracting a value for a parameter from the streaming data (see FM transmission (audio streaming) from sender on Fig.1) at the first device (see receiver device in Fig.1), wherein the parameter is one of: a protocol, a format, a packet rate, a packet size, or a bandwidth (see [0016]-[0019]; receiving device receives data packets comprising the multimedia data, stores said multimedia data in a buffer, and measures at least one characteristic indicative of the input rate of the received data packets; also see [0064] in view of Fig.3; control logic module performs a statistical analysis on both the input and the output of the system to have an estimation of the current input and output rates).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mendez with Ginzburg to extract a value for a parameter from the streaming data at the first device, wherein the parameter is one of: a protocol, a format, a packet rate, a packet size, or a bandwidth.
One of ordinary skill in the art would have been motivated to be able to graph/ plot the time evolution of arrived data packets to a receiver (Mendez: [0062] in view of Fig.2).
Ginzburg (modified by Mendez) does not explicitly disclose determining that the value exceeds a threshold; and in response to determining that the value exceeds the threshold, charting the value within the spreadsheet.
determining that the value exceeds a threshold (see reply by Andrew Poulsom, dated Jan 30 2003, at the end of page 1; filtering values greater than zero corresponds to determining values that exceeds zero); and 
in response to determining that the value exceeds the threshold, charting the value within the spreadsheet (see reply by Andrew Poulsom, dated Jan 30 2003, at the end of page 1; filtering values greater than zero and then only plotting visible cells corresponds to charting the values that exceeds zero). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MrExcel with Ginzburg and Mendez to determine that the value exceeds a threshold; and in response to determining that the value exceeds the threshold, chart the value within the spreadsheet.
One of ordinary skill in the art would have been motivated so that negative numbers are not plotted/ displayed in a chart (MrExcel: see first post by Omri, dated Jan 30 2003, at the top of page 1).

Regarding claim 2, Ginzburg (modified by Mendez and MrExcel) discloses the method of claim 1, as set forth above. Mendez further discloses wherein charting the value comprises charting the value as a data point (see [0062] in view of 1st plot shown in Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mendez with Ginzburg to charting the value as a data point.
One of ordinary skill in the art would have been motivated to be able to graph/ plot the time evolution of arrived data packets to a receiver (Mendez: [0062] in view of Fig.2).

Regarding claim 7, Ginzburg (modified by Mendez and MrExcel) discloses the method of claim 1, as set forth above. Ginzburg further discloses 
wherein the live data feed (see Fig.3a:310) comprises at least one of: monitored health data; a stock ticker (see [0030]; Data Source 110 may provide access to financial market data feeds (e.g., from ; streaming audio; streaming video; a Twitter® feed (see [0030]; Data Source 110 may provide access to cloud-based data services, social media feeds (e.g., Twitter); also see [0071]); or pedometer data.

Regarding claim 8, Ginzburg (modified by Mendez and MrExcel) discloses the method of claim 1, as set forth above. Ginzburg further discloses 
wherein the value (see Fig.3a:310) is measured or recorded in real time (see [0001]; also see [0030]-[0038]; Data Source 110 enables Reporting Server 200 to access and collect various kinds of static or live data; also see Abstract; live data such as social media feeds, financial market data feeds and/or web analytics data etc. correspond to a plurality of values that are measured in near real time), and wherein charting the value comprises charting the value in real time (see [0001]; generating data analytics reports based on real-time data such as social media feeds, financial market data feeds and/or web analytics data etc.; also see Abstract; When a dynamic charting report is requested, updated data from the data feed is used to populate the report-presentation template).

Regarding claim 9, Ginzburg (modified by Mendez and MrExcel) discloses the method of claim 1, as set forth above. Ginzburg further discloses 
incorporating a window displaying a representation of the streaming data into the spreadsheet (see [0125] lines 1-3; also see Fig.9:915; a line chart is displayed with date and the calculated net page-likes; also see Fig.10:1010 and [0127]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg et al. (hereinafter, Ginzburg, US 20130124478 A1) in view of Mendez et al. (hereinafter, Mendez, US 20160043957 A1) in view of Non-Patent Literature to MrExcel Messaging Board (hereinafter, MrExcel, “Plotting a chart with positive only numbers”, 2003) and in view of Matsa et al. (hereinafter, Matsa, US 20080195928 A1).
. Ginzburg (modified by Mendez and MrExcel) does not explicitly disclose wherein charting the value is automatic.
Matsa discloses wherein charting the value is automatic (see [0026]; raw data can be imported/entered into a spreadsheet and graphed without a user having to reorganize the data into a conventional graph-ready format; also see abstract; distinct set of data entries within the third column is found automatically and without manual intervention. A graphical representation of the user selected tabular data is automatically created without manual intervention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Matsa with Ginzburg, Mendez and MrExcel so that charting the value is automatic.
One of ordinary skill in the art would have been motivated so that a graph including multiple data series can be created from raw data such as a spreadsheet (Matsa: [0044] lines 1-4).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg et al. (hereinafter, Ginzburg, US 20130124478 A1) in view of Mendez et al. (hereinafter, Mendez, US 20160043957 A1) in view of Non-Patent Literature to MrExcel Messaging Board (hereinafter, MrExcel, “Plotting a chart with positive only numbers”, 2003) and in further view of Luo (US 20080200774 A1).

Regarding claim 5, Ginzburg (modified by Mendez and MrExcel) discloses the method of claim 1, as set forth above, including wherein the streaming data is streamed from a second device (see Ginzburg Fig.3a:110 and [0073]). Ginzburg (modified by Mendez and MrExcel) does not explicitly disclose wherein the second device is at least one of: a wearable device; a camera; an appliance; a mobile device; or an automobile.
Luo discloses wherein the second device (see Fig.1) is at least one of: a wearable device; a camera; an appliance; a mobile device; or an automobile (see Abstract; wearable mini-size intelligent .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Luo with Ginzburg, Mendez and MrExcel so that the second device comprises at least one of: a wearable device; a camera; an appliance; a mobile device; or an automobile.
One of ordinary skill in the art would have been motivated so that an intelligent healthcare system has much smaller size, much lower power consumption, much less complicated design, much more reliable performance, and is much easier to wear (Luo: last 6 lines of [0010]).

Regarding claim 6, Ginzburg (modified by Mendez, MrExcel and Luo) discloses the method of claim 5, as set forth above. Luo further discloses wherein the wearable device (see Fig.1) is at least one of: a watch; a fitness band; or a health monitoring device (see Abstract; wearable mini-size intelligent healthcare system, comprising one or multiple vital signal sensors, activity sensors, a real-time detection and analyzing module for continuous health monitoring, adjustable user setting mode with the adaptive optimization, data-collecting capability to record important health information; also see [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Luo with Ginzburg, Mendez and MrExcel so that the wearable device is at least one of: a watch; a fitness band; or a health monitoring device.
One of ordinary skill in the art would have been motivated so that an intelligent healthcare system has much smaller size, much lower power consumption, much less complicated design, much more reliable performance, and is much easier to wear (Luo: last 6 lines of [0010]).

Claim(s) 10-11 and 14-16 Ginzburg et al. (hereinafter, Ginzburg, US 20130124478 A1) in view of Zheng et al. (hereinafter, Zheng, US 20100195974 A1) and in further view of Fuller et al. (hereinafter, Fuller, US 20090288029 A1).
Regarding claim 10, Ginzburg discloses a system (Fig.1:200 and Fig.2:200) comprising: 
a processing unit (Fig.2:210; also see [0025] line 1); and 
memory (Fig.2:250; also see [0025] lines 1-2) storing computer executable instructions that (see [0025] lines 7-8), when executed by the processing unit (Fig.2:210; also see [0025] line 1), cause the system to:
receive a selection of a cell of a spreadsheet (see [0125] lines 1-3 in view of Fig.9:915 and Fig.10:1000; a line chart is added with date and the calculated net page-likes; it would be inherent that one or more cells within a spreadsheet in fig. 9 are selected to create the line chart shown in 915 and in fig.10);
identify streaming data of a live data feed associated with the cell (see [0125] lines 3-5; also see Column A (Date) on Fig.9; the x-axis represents the date (column A); the dates (on column A) for data regarding page “likes” (on column B) and “unlikes” (on column C) of the spreadsheet corresponds to the streaming data identified that are associated with cells A2 to A5; also see [0030]; live data from Data Source 110 may include social media feeds, financial market data feeds, and/or other like sources of dynamic data); and
chart the value (see [0125] lines 1-3; also see Fig.9:915; a line chart is added with date and the calculated net page-likes).
Although, and as set forth above, Ginzburg discloses identify streaming data of a live data feed associated with the cell (see [0125] lines 3-5; also see Column A (Date) on Fig.9; also see [0030]), and also discloses charting the value (see [0125] in view of Fig.9:915), Ginzburg does not explicitly disclose that such value is retrieved for a parameter from the streaming data, wherein the parameter is one of a protocol or a format. Ginzburg also does not explicitly disclose incorporate a control into the chart, wherein the control is selectable to play the live data feed in a window within the chart.
Zheng discloses retrieve a value for a parameter (see Fig.3:212) from the streaming data (see Fig.3:310), wherein the parameter (see Fig.3:212) is one of a protocol or a format (see [0035]-[0036]; identifying the streaming protocol(s) used in the video stream).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zheng with Ginzburg to retrieve a value for a parameter from the streaming data, wherein the parameter is one of a protocol or a format.
One of ordinary skill in the art would have been motivated to select the stream handler for processing the received video stream based on the traffic load of each stream handler (Zheng: [0038]).
Ginzburg (modified by Zheng) does not explicitly disclose incorporate a control into the chart, wherein the control is selectable to play the live data feed in a window within the chart.
Fuller teaches incorporate a control (see Fig.8:804) into the chart (Fig.8:800A; also see [0049]; Graphical representation 800A comprising graph 802 corresponds to the chart; examiner articulates that although control 804 is shown at the bottom-center of the Graphical representation 800A, the particular placement of a control anywhere within such a Graphical representation 800A is an obvious matter of design choice, as shown by placements of other controls 803 and 805 on the bottom-left and bottom right respectively), wherein the control is selectable to play the live data feed in a window within the chart (see [0049]-[0050]; If the user fast-forwards to the present time, then graph 802 displays live status; When the user selects play option 804, graph 802 displays status data beginning at a point in time where the graphical representation was last stopped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fuller with Ginzburg and Zheng to incorporate a control into the chart, wherein the control is selectable to play the live data feed in a window within the chart.
One of ordinary skill in the art would have been motivated to display the graphical representation of the live status data stream by way of display system (Fuller: [0036]).

Regarding claim 11, Ginzburg (modified by Zheng and Fuller) discloses the system of claim 10, as set forth above. Ginzburg further discloses 
wherein the system (Fig.1:200 and Fig.2:200) further comprises a first device (Fig.1:105 and Fig.3b:105) comprising the processing unit (Fig.2:210; also see [0023] in view of [0025] line 1; a processing unit is inherent in a client device) and the memory storing computer executable instructions (Fig.2:250; also see [0023] in view of [0025] lines 1-2; a memory is inherent in a client device), and wherein the streaming data (see Fig.3a:310) is streamed from a second device (see Fig.3a:110; also see [0073]; data collection from data source 110 is performed on an ongoing basis… the data feed comprises a stream of records, each record having several data fields).

Regarding claim 14, Ginzburg (modified by Zheng and Fuller) discloses the system of claim 10, as set forth above. Ginzburg further discloses 
wherein the live data feed (see Fig.3a:310) comprises at least one of: monitored health data; a stock ticker (see [0030]; Data Source 110 may provide access to financial market data feeds (e.g., from the New York Stock Exchange, NASDAQ Stock Market, and the like); also see [0071]); streaming audio; or streaming video.

Regarding claim 15, Ginzburg (modified by Mendez and Fuller) discloses the system of claim 10, as set forth above. Ginzburg further discloses 
wherein the value of live data feed (see Fig.3a:310; also see [0001]; also see [0030]-[0038]; Data Source 110 enables Reporting Server 200 to access and collect various kinds of static or live data; also see Abstract; live data such as social media feeds, financial market data feeds and/or web analytics data etc. correspond to a plurality of values that are measured in near real time) is charted in real time (see [0001]; generating data analytics reports based on real-time data; also see Abstract; When a dynamic charting report is requested, updated data from the data feed is used to populate the report-presentation template; live data such as social media feeds, financial market data feeds and/or web analytics data etc. that is being charted correspond to value of live data feed).
Regarding claim 16, Ginzburg (modified by Mendez and Fuller) discloses the system of claim 10, as set forth above. Ginzburg further discloses incorporate a window displaying the live data feed into the spreadsheet (see [0125] lines 1-3; also see Fig.9:915; a line chart is displayed with date and the calculated net page-likes; also see Fig.10:1010 and [0127]).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg et al. (hereinafter, Ginzburg, US 20130124478 A1) in view of Zheng et al. (hereinafter, Zheng, US 20100195974 A1) and in further view of Fuller et al. (hereinafter, Fuller, US 20090288029 A1) and in further view of Luo (US 20080200774 A1).

Regarding claim 12, Ginzburg (modified by Zheng and Fuller) discloses the system of claim 11, as set forth above. Ginzburg (modified by Zheng and Fuller) does not explicitly disclose wherein the device is at least one of: a wearable device; a camera; an appliance; a mobile device; or an automobile.
Luo discloses wherein the second device (see Fig.1) is at least one of: a wearable device; a camera; an appliance; a mobile device; or an automobile (see Abstract; wearable mini-size intelligent healthcare system, comprising one or multiple vital signal sensors, activity sensors, a real-time detection and analyzing module for continuous health monitoring, adjustable user setting mode with the adaptive optimization, data-collecting capability to record important health information; also see [0010] line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Luo with Ginzburg, Zheng and Fuller so that the device is at least one of: a wearable device; a camera; an appliance; a mobile device; or an automobile.
One of ordinary skill in the art would have been motivated so that an intelligent healthcare system has much smaller size, much lower power consumption, much less complicated design, much more reliable performance, and is much easier to wear (Luo: last 6 lines of [0010]).

Regarding claim 13, Ginzburg (modified by Zheng, Fuller and Luo) discloses the system of claim 12, as set forth above. Luo further discloses wherein the wearable device (see Fig.1) is at least one of: a watch; a fitness band; or a health monitoring device (see Abstract; wearable mini-size intelligent healthcare system, comprising one or multiple vital signal sensors, activity sensors, a real-time detection and analyzing module for continuous health monitoring, adjustable user setting mode with the adaptive optimization, data-collecting capability to record important health information; also see [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Luo with Ginzburg, Zheng and Fuller so that the wearable device is at least one of: a watch; a fitness band; or a health monitoring device.
One of ordinary skill in the art would have been motivated so that an intelligent healthcare system has much smaller size, much lower power consumption, much less complicated design, much more reliable performance, and is much easier to wear (Luo: last 6 lines of [0010]).

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg et al. (hereinafter, Ginzburg, US 20130124478 A1) in view of Coleman et al. (hereinafter, Coleman, US 20140276297 A1) and in view of Non-Patent Literature published on Soft32.com (hereinafter, Soft32, “DIABASS - Diabetes Care Software”, 2010).
Regarding claim 27, Ginzburg discloses a system (see Fig.1:200 and Fig.2:200) comprising:
a processing unit (Fig.2:210; also see [0025] line 1); and
memory (Fig.2:250; also see [0025] lines 1-2) storing computer executable instructions that (see [0025] lines 7-8), when executed by the processing unit (Fig.2:210; also see [0025] line 1), cause the system to:
receiving a selection of a cell within a spreadsheet of a first device (see Fig.1:105 and Fig.3b:105; also see [0125] lines 1-3 in view of Fig.9:915 and Fig.10:1000; a line chart is added with date and the calculated net page-likes; it would be inherent that one or more cells within a spreadsheet in fig. 9 are selected to create the line chart shown in 915 and in fig.10); 
receiving streaming data of a live data feed (see Fig.3a:310) from a device (see Fig.3a:110) into the cell (see [0030]-[0043] and [0054]-[0056] in view of Fig.3a-3b; in response to data-collection request 303 from client device, Reporting Server 200 sends to Data Source 110 a request 305 to access the source data identified by data-collection request 303; Data Source 110 enables Reporting Server 200 to access and collect various kinds of live data; Reporting Server 200 requests, obtains, and accumulates source data in a continuous and/or periodic fashion; Upon receiving the snapshot spreadsheet 325 (including some or all of the data collected by Reporting Server 200 from a given data source as of a given point in time) from Reporting Server 200, Client Device 105 allows a user to access and modify 328 the snapshot spreadsheet using a spreadsheet editor; also see [0122]-[0124] in view of cells A1:C5 in Fig.8 that illustrates an exemplary snapshot spreadsheet generated by the Reporting Server 200 and received by the client/ user);
receiving a selection of a charting function (see [0125] lines 1-3; user may add spreadsheet-chart elements to the snapshot spreadsheet; a functional command received by client device 105 from the user to add spreadsheet-chart elements corresponds to the charting function); and 
generate a chart in the spreadsheet, the chart comprising the value (see [0125] lines 1-3; also see Fig.9:915; a line chart is added with date and the calculated net page-likes).
Although, and as set forth above, Ginzburg discloses receiving streaming data of a live data feed from a device into the cell (see [0030]-[0043] and [0054]-[0056] in view of Fig.3a-3b), Ginzburg does not explicitly disclose that the streaming data is received from a wearable device, wherein the streaming data is one of: fitness data or medical data. Ginzburg also does not explicitly disclose extract a value of one of a heartrate or an insulin level from the streaming data; and that the generated chart comprises the extracted value.
Coleman discloses receive streaming data of a live data feed from a wearable device (Fig.3:105; also see [0011], [0062] and [0067] in view of [0005]; patient is fitted with a brace) into the cell, wherein the streaming data is one of: fitness data or medical data (see [0054] and [0061]-[0067]; brace 105 may communicate data generated by the brace control electronics 210 and/or the feedback provided by the sensors 215, 220, 225, 230 and/or the positional encoder 135 to a computing device 300 associated with, for example, the user or the medical professional… this data is transmitted in real-time…  medical professional retrieve and analyze data transmitted from the brace 105; also see [0074]; app 338 communicates with the brace 105 to display and analyze the real-time data generated by the brace 105… app 338 communicates with other programs, such as spreadsheet software (e.g., Microsoft Excel) to further analyze or display the data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Coleman with Ginzburg to receive streaming data of a live data feed from a wearable device into the cell, wherein the streaming data is one of: fitness data or medical data.
One of ordinary skill in the art would have been motivated to enable the medical professional to retrieve and analyze real-time data transmitted from the brace and/or adjust the brace at any time (Coleman: [0067]).
Ginzburg (modified by Coleman) does not explicitly disclose extract a value of one of a heartrate or an insulin level from the streaming data; and that the generated chart comprises the extracted value.
Soft32 teaches extract a value of one of a heartrate or an insulin level from the streaming data (see lines 4 and 7-9 of section “DIABASS - Diabetes Care Software Publisher's Description”; the software is compatible to many blood pressure meters and even allows data transfer from insulin pumps; also see 2nd, 4th and 9th bullets under “Features” section; retrieving existing insulin data from existing applications (and continue to work seamlessly with the imported data) indicate extracting value of insulin level from the streaming data); 
receive a selection of charting function (see 1st, 3rd and 6th bullets under “Features” section in view of the two screenshots; data entered in log-book, tabular or protocol style is offered in chart, graphs ; and 
generate a chart in the spreadsheet, the chart comprising the extracted value (see screenshot #2; also see 3rd and 6th bullets under “Features” section; also see 1st bullet under “Features” section; examiner interprets that the software/ user interface that allows data entry in log-book, tabular or protocol style is a spreadsheet). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Soft32 with Ginzburg and Coleman to extract a value of one of a heartrate or an insulin level from the streaming data; and so to generate a chart comprising the extracted value.
One of ordinary skill in the art would have been motivated to track and analyze blood glucose level (Soft32: see last line of section “DIABASS - Diabetes Care Software Publisher's Description”).

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg et al. (hereinafter, Ginzburg, US 20130124478 A1) in view of Coleman et al. (hereinafter, Coleman, US 20140276297 A1) and in view of Non-Patent Literature published on Soft32.com (hereinafter, Soft32, “DIABASS - Diabetes Care Software”, 2010) in view of Matsa et al. (hereinafter, Matsa, US 20080195928 A1).
Regarding claim 29, Ginzburg (modified by Coleman and Soft32) discloses the system of claim 27. Ginzburg (modified by Coleman and Soft32) does not explicitly disclose wherein the chart is generated automatically in real time when the streaming data is received into the cell.
Matsa discloses wherein the chart is generated automatically in real time when the data is received into the cell (see [0026]; raw data can be imported/entered into a spreadsheet and graphed without a user having to reorganize the data into a conventional graph-ready format; also see abstract; distinct set of data entries within the third column is found automatically and without manual 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Matsa with Ginzburg Coleman and Soft32 to automatically generate the chart in real time when the data is received into the cell.
One of ordinary skill in the art would have been motivated so that a graph including multiple data series can be created from raw data such as a spreadsheet (Matsa: [0044] lines 1-4).

Claims 31-32 is rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg et al. (hereinafter, Ginzburg, US 20130124478 A1) in view of Coleman et al. (hereinafter, Coleman, US 20140276297 A1) and in view of Non-Patent Literature published on Soft32.com (hereinafter, Soft32, “DIABASS - Diabetes Care Software”, 2010) and in view of Non-Patent Literature to MrExcel Messaging Board (hereinafter, MrExcel, “Plotting a chart with positive only numbers”, 2003).

Regarding claim 31, Ginzburg (modified by Coleman and Soft32) discloses the system of claim 27. Ginzburg (modified by Coleman and Soft32) does not explicitly disclose determine that the value exceeds a threshold.
MrExcel teaches determining that the value exceeds a threshold (see reply by Andrew Poulsom, dated Jan 30 2003, at the end of page 1; filtering values greater than zero corresponds to determining values that exceeds zero).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MrExcel with Ginzburg, Coleman and Soft32 to determine that the value exceeds a threshold.
One of ordinary skill in the art would have been motivated so that negative numbers are not plotted/ displayed in a chart (MrExcel: see first post by Omri, dated Jan 30 2003, at the top of page 1).

Regarding claim 32, Ginzburg (modified by Coleman, Soft32 and MrExcel) discloses the system of claim 31. MrExcel further teaches wherein the chart is generated automatically in response to determining that the value exceeds the threshold (see reply by Andrew Poulsom, dated Jan 30 2003, at the end of page 1; filtering values greater than zero and then only plotting visible cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MrExcel with Ginzburg, Coleman and Soft32 so that the chart is generated automatically in response to determining that the value exceeds the threshold.
One of ordinary skill in the art would have been motivated so that negative numbers are not plotted/ displayed in a chart (MrExcel: see first post by Omri, dated Jan 30 2003, at the top of page 1).

Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg et al. (hereinafter, Ginzburg, US 20130124478 A1) in view of Coleman et al. (hereinafter, Coleman, US 20140276297 A1) and in view of Non-Patent Literature published on Soft32.com (hereinafter, Soft32, “DIABASS - Diabetes Care Software”, 2010) and in view of Non-Patent Literature to MrExcel Messaging Board (hereinafter, MrExcel, “Plotting a chart with positive only numbers”, 2003) and in view of Lesser (US 5321800 A).
Regarding claim 33, Ginzburg (modified by Coleman, Soft32 and MrExcel) discloses the system of claim 31, including determining that the value exceeds a threshold, as set forth above (MrExcel: see reply by Andrew Poulsom, at the end of page 1). Ginzburg (modified by Coleman, Soft32 and MrExcel) does not disclose in response to determining that the value exceeds the threshold, incorporate a visual representation of the streaming data into the chart.
Lesser discloses in response to determining that the value exceeds the threshold, incorporate a visual representation of the streaming data into the chart (see Col.3: line 48 – Col.4: line 28; information obtained on a given patient… are entered into the display system either in alphanumerical high levels are indicated by causing the yellow or red icon to blink or flash).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lesser with Ginzburg, Coleman, Soft32 and MrExcel to incorporate a visual representation of the streaming data into the chart in response to determining that the value exceeds the threshold.
One of ordinary skill in the art would have been motivated to indicate the status of the patient’s associated condition (Lesser: Abstract).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma (US 6299694 B1) discloses extracting a value for glucose from the streaming data, and generating a chart comprising the extracted value.
Haider et al. (US 20170216524 A1) teaches a blood-glucose history plot generated from data received from the continuous glucose monitor that shows blood glucose level trends.
Hansen et al. (US 20080252642 A1) discloses a software that retrieves insulin data from the insulin injection pump to a store on PC which then can display data in various reports/ graphs.
NPL to Jonny Evans (Computerworld, Feb. 27, 2015, “How to export Apple Health data as a document to share”) teaches exporting Apple Health’s pedometer data to Excel or Numbers in CSV spreadsheet format.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
5/10/21